DETAILED ACTION
This FINAL action is in response to Application No. 17/289,230 originally filed 07/29/2021. The amendment presented on 07/11/2022 which provides amendments to claims 1 is hereby acknowledged. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
	With respect to claim 1, The Office respectfully disagrees. Hasegawa in paragraph [0116] “in the particular examples hereinafter described” per this paragraph, the timing of the light emitting periods. The examples referenced here are Figures 18-31. For example, figure 18A-D illustrate an arrangement of the light emitting periods. In Figure 18A, reproduced below, the length of at least one of the light emitting periods (i.e. the shaded area), is shorter than that of the previous period. Therefore, Applicant’s claims are still broad enough to read on the claimed invention.

    PNG
    media_image1.png
    111
    685
    media_image1.png
    Greyscale

	With respect to claims 12 and 18, The Office respectfully disagrees. Hasegawa, with respect to the noted paragraph further explains, with respect to the setting of the number of emission cycles in each period, in the following subsequent paragraph [0110] “In any case, the total light emitting period length is information for adjustment of the peak luminance level and is supplied from a system configuration section not shown or the like. It is to be noted that the total light emitting period length is given not only as a preset value upon shipment of the product but also as a value which reflects a user operation such as, an operation for adjusting the brightness of the screen image.” and in paragraph [0111] “Further, the total light emitting period length is successively set to an optimum value, for example, in response to the type of an image to be displayed such as a still picture type image, a moving picture type image, a text type image, a movie image or a television program image, the brightness of external light, the panel temperature and so forth.”. Therefore, it is respectfully submitted the prior art reads on the claim language of “based on an image data change and a display luminance” and will be maintained. 
	The Office has noted features in further depending claims which would distinguish over the prior art of record and reaffirms the noted allowable subject matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 12-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. U.S. Patent Application Publication No. 2009/0201286 A1 hereinafter Hasegawa.

Consider Claim 1:
	Hasegawa discloses a display device comprising: (Hasegawa, See Abstract.)
	a pixel; (Hasegawa, [0008], “The pixel array section 3 has a matrix structure wherein sub pixels 11 of minimum units in a light emitting region are arranged in M rows x N columns. Each of the sub pixels 11 here corresponds, for example, to an R pixel, a G pixel and a B pixel which correspond to three primary colors which form a white unit. The values of M and N depend upon the display resolution in the vertical direction and the display resolution in the horizontal direction.”)
	a scan driver configured to supply a scan signal to the pixel through a scan line; (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	an emission driver configured to supply an emission control signal comprising a plurality of gate-on level signals to the pixel through an emission control line in one frame, (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	the plurality of gate-on level signals for generating emission periods of the pixel; (Hasegawa, [0053], [0044], “Therefore, as a method for reducing perception of flickering also where the light emitting period occupying in the one-field period is short, a method has been proposed wherein the light emitting period to be involved in a one-field period is divided into a plural periods.”)
	a data driver configured to supply a data signal to the pixel through a data line; and (Hasegawa, [0027], “As a result, also where an input signal to the signal line driving section 9 is given in the form of a digital signal, the peak luminance level can be adjusted without reducing the gradation number of the input signal. Further, in the case of this driving technique, also where the input signal to the signal line driving section 9 is given in an analog form, the maximum amplitude of the input signal need not be reduced. Therefore, the noise resisting property can be enhanced. In this manner, the variation control of the light emitting period length is effective to adjustment of the peak luminance level while high picture quality is maintained.”)
	a controller configured to control a waveform of the emission control signal, (Hasegawa, [0109], “The light emitting period setting section 33 receives a total light emitting period length within a one-field period, that is, DUTY information, from the outside. It is to be noted that, where the number of light emitting periods arranged in a one-field period is one, the total light emitting period length is equal to the length of the one-field period, but where the number of light emitting periods arranged in a one-field period is a plural number, the total light emitting period length is equal to the sum total of the lengths of the periods.”)
	wherein a length of a first emission period of the emission periods is longer than a length of another emission period of the emission periods. (Hasegawa, [0116], “It is to be noted that, in the particular examples hereinafter described, the timings of the light emitting periods are determined such that the time length from a start timing of a light emitting period which appears first within a one-field period to an end timing of another light emitting period which appears last in the one-field period, that is, an apparent light emitting period length, may be equal to or longer than 25% but equal to or shorter than 75% of the one-field period. The reason is that it is intended to achieve compatibility of reduction of flickering and reduction of motion blur.”)
Consider Claim 2:
	Hasegawa discloses the display device of claim 1, wherein: non-emission periods of the pixel are generated by a plurality of gate-off level signals of the emission control signal, and lengths of the non-emission periods are the same in the one frame. (Hasegawa, [0116], “It is to be noted that, in the particular examples hereinafter described, the timings of the light emitting periods are determined such that the time length from a start timing of a light emitting period which appears first within a one-field period to an end timing of another light emitting period which appears last in the one-field period, that is, an apparent light emitting period length, may be equal to or longer than 25% but equal to or shorter than 75% of the one-field period. The reason is that it is intended to achieve compatibility of reduction of flickering and reduction of motion blur.”)
Consider Claim 3:
	Hasegawa discloses the display device of claim 2, wherein lengths of the emission periods correspond to widths of the plurality of gate-on level signals of the emission control signal, respectively. (Hasegawa, [0047], “In the driving example, the light emission start point of the front half period is set to 0% of a one-field period, and the light emission start point of the rear half period is set to 50% of the one-field period. In other words, the light emission start points are provided fixedly, and the period lengths are variably controlled in response to a total light emitting period length. It is to be noted that the light emitting time lengths in the front half period and the rear half period are set to one half of the total light emitting period length. Accordingly, if the total light emitting time length is 40% of the one-field period, then each of the period lengths is set to 20%.”)
Consider Claim 4:
	Hasegawa discloses the display device of claim 1, wherein lengths of remaining emission periods of the emission periods except for the first emission period are the same. (Hasegawa, [0116], “It is to be noted that, in the particular examples hereinafter described, the timings of the light emitting periods are determined such that the time length from a start timing of a light emitting period which appears first within a one-field period to an end timing of another light emitting period which appears last in the one-field period, that is, an apparent light emitting period length, may be equal to or longer than 25% but equal to or shorter than 75% of the one-field period. The reason is that it is intended to achieve compatibility of reduction of flickering and reduction of motion blur.”)
Consider Claim 5:
	Hasegawa discloses the display device of claim 1, wherein a length of a second emission period of the emission periods in the one frame is longer than a length of a third emission period of the emission periods. (Hasegawa, [0170], “FIGS. 21A to 21D illustrate the arrangement and the variation described above in a case wherein the maximum value of the total light emitting period length is set to 75% of a one-field period. Therefore, the light emitting periods are varied within a range from 0% to 75% of a one-field period. Further, the range from 75% to 100% of each one-field period is normally set to a no-light emitting period.”)
Consider Claim 12:
	Hasegawa discloses a display device comprising: (Hasegawa, See Abstract.)
	a pixel; (Hasegawa, [0008], “The pixel array section 3 has a matrix structure wherein sub pixels 11 of minimum units in a light emitting region are arranged in M rows x N columns. Each of the sub pixels 11 here corresponds, for example, to an R pixel, a G pixel and a B pixel which correspond to three primary colors which form a white unit. The values of M and N depend upon the display resolution in the vertical direction and the display resolution in the horizontal direction.”)
	a scan driver configured to supply a scan signal to the pixel through a scan line; (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	an emission driver configured to supply an emission control signal comprising a plurality of gate-on level signals to the pixel through an emission control line, (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	the plurality of gate-on level signals for generating emission cycles of the pixel; (Hasegawa, [0053], [0044], “Therefore, as a method for reducing perception of flickering also where the light emitting period occupying in the one-field period is short, a method has been proposed wherein the light emitting period to be involved in a one-field period is divided into a plural periods.”)
	a data driver configured to supply a data signal to the pixel through a data line; and (Hasegawa, [0027], “As a result, also where an input signal to the signal line driving section 9 is given in the form of a digital signal, the peak luminance level can be adjusted without reducing the gradation number of the input signal. Further, in the case of this driving technique, also where the input signal to the signal line driving section 9 is given in an analog form, the maximum amplitude of the input signal need not be reduced. Therefore, the noise resisting property can be enhanced. In this manner, the variation control of the light emitting period length is effective to adjustment of the peak luminance level while high picture quality is maintained.”)
	a controller configured to control a number of the emission cycles during one frame based on an image data change and a display luminance. (Hasegawa, [0109-0111], [0109], “The light emitting period setting section 33 receives a total light emitting period length within a one-field period, that is, DUTY information, from the outside. It is to be noted that, where the number of light emitting periods arranged in a one-field period is one, the total light emitting period length is equal to the length of the one-field period, but where the number of light emitting periods arranged in a one-field period is a plural number, the total light emitting period length is equal to the sum total of the lengths of the periods.”)
Consider Claim 13:
	Hasegawa discloses the display device of claim 12, wherein the controller is configured to gradually increase the number of the emission cycles to a target number of the emission cycles as a plurality of frames elapse. (Hasegawa, [0035], “However, where the light emitting period is 50% of a one-field period as in the case of FIG. 9, although the display width upon movement of a bright point increases in comparison with that in the case of FIG. 8, the increase of the display width is smaller than that in the case of FIG. 7. Accordingly, motion blur is less likely to be perceived.”)
Consider Claim 18:
	Hasegawa discloses a display device comprising: (Hasegawa, See Abstract.)
	a pixel; (Hasegawa, [0008], “The pixel array section 3 has a matrix structure wherein sub pixels 11 of minimum units in a light emitting region are arranged in M rows x N columns. Each of the sub pixels 11 here corresponds, for example, to an R pixel, a G pixel and a B pixel which correspond to three primary colors which form a white unit. The values of M and N depend upon the display resolution in the vertical direction and the display resolution in the horizontal direction.”)
	a scan driver configured to supply a scan signal to the pixel through a scan line; (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	an emission driver configured to supply an emission control signal comprising a plurality of gate-on level signals to the pixel through an emission control line, (Hasegawa, [0007], “FIG. 1 shows an example of a configuration of an organic EL panel ready for a variation function of the light emitting period. Referring to FIG. 1, the organic EL panel 1 shown includes a pixel array section 3, a first control line driving section 5 configured to drive writing control lines WSL, a second control line driving section 7 configured to drive light emitting control lines LSL, and a signal line driving section 9 configured to drive signal lines DTL, arranged on a glass substrate.”)
	the plurality of gate-on level signals for generating emission periods and emission cycles of the pixel; (Hasegawa, [0053], [0044], “Therefore, as a method for reducing perception of flickering also where the light emitting period occupying in the one-field period is short, a method has been proposed wherein the light emitting period to be involved in a one-field period is divided into a plural periods.”)
	a data driver configured to supply a data signal to the pixel through a data line; and (Hasegawa, [0027], “As a result, also where an input signal to the signal line driving section 9 is given in the form of a digital signal, the peak luminance level can be adjusted without reducing the gradation number of the input signal. Further, in the case of this driving technique, also where the input signal to the signal line driving section 9 is given in an analog form, the maximum amplitude of the input signal need not be reduced. Therefore, the noise resisting property can be enhanced. In this manner, the variation control of the light emitting period length is effective to adjustment of the peak luminance level while high picture quality is maintained.”)
	a controller configured to control lengths of the emission periods and a number of the emission cycles during one frame, based on a change of image data and a display luminance. (Hasegawa, [0109-0111], [0109], “The light emitting period setting section 33 receives a total light emitting period length within a one-field period, that is, DUTY information, from the outside. It is to be noted that, where the number of light emitting periods arranged in a one-field period is one, the total light emitting period length is equal to the length of the one-field period, but where the number of light emitting periods arranged in a one-field period is a plural number, the total light emitting period length is equal to the sum total of the lengths of the periods.”)
Consider Claim 19:
	Hasegawa discloses the display device of claim 18, wherein in a moving image frame of a moving image mode, a length of a first emission period of the emission periods is longer than a length of another emission period of the emission periods, and wherein, in the moving image mode, the length of the first emission period corresponding to a first display luminance is longer than the length of the first emission period corresponding to a second display luminance greater than the first display luminance. (Hasegawa, [0184], “In this manner, in the case of the particular example 3, the period lengths can be set such that the third light emitting period exhibits the largest luminance area and the light emitting periods positioned on the opposite sides of the third light emitting period exhibits the third largest luminance area while the light emitting periods positioned on the opposite sides of the second and fourth light emitting periods exhibit the smallest luminance area. As a result, the region which is perceived principally can be concentrated on the third light emitting period and the two light emitting periods on the opposite sides of the third light emitting period. As a result, motion blur is less likely to appear, and the visibility of a moving picture image can be enhanced further.”)
Allowable Subject Matter
Claims 6-11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626